Having concurred in the opinion in the O'Connell Case, I concur in sustaining the validity of Chapter 181, Laws of 1933, but cannot bring myself to agree to the treatment of the surtax amendment.
In State ex rel. Jones v. Erickson, cited, I attempted to commit this court to the doctrine that the placing of punctuation marks, by men not necessarily conversant with their technical effect, should receive little consideration in determining the meaning of a legislative Act.
Without invoking technical rules of grammar, in my opinion the principal clause of subdivision (e) which reads, "There shall also be levied and collected and paid * * * upon the net income of each individual a surtax as follows": controls, and the remainder of the subdivision provides a graduated tax upon the
net income of each individual, and the whole thereof, which can be only a succession of computations upon excesses until the total of the individual's income is reached.
In construing the Acts before us we have no authority to invade the legislative field and consider the wisdom, expediency or popularity of the law; we are concerned only with its legality. If the sovereign people are not in accord with the past or *Page 33 
future action of the legislature, the constitutional provisions as to initiative and referendum are always available to them for the nullification of the Acts of their representative body.